Citation Nr: 0631364	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-01 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from October 1987 to August 
1992.  He died in January 2002, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's death certificate indicates that the cause of 
the veteran's death was probable acute fluorocarbon 
intoxication.  The doctor completing the death certificate 
labelled the death as a probable accident.  The appellant 
asserted that the veteran had post-traumatic stress disorder 
and that the veteran's post-traumatic stress disorder lead to 
his death.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  A principal cause of death is 
a disability that singly, or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  
A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. 
§ 3.312(c)(1).

The record contains evidence regarding the veteran's 
treatment for alcohol abuse, including evidence that he had 
alcohol abuse problems before and during service.  The 
veteran's VA medical records indicate that he had been 
diagnosed several times by various VA medical professions as 
having post-traumatic stress disorder.  The record contains a 
March 2003 letter from a psychiatrist who treated the 
veteran.  He noted that the veteran was treated for alcohol 
dependence, post-traumatic stress disorder and bipolar 
disorder.  He further noted that the veteran died the night 
before he was due to enter an intensive post-traumatic stress 
disorder treatment program.  

The VA psychiatrist noted that he reviewed the veteran's past 
record, an emergency note and the death certificate.  The VA 
psychiatrist noted that the veteran was a Navy Seal and 
experienced stressors during Gulf War combat and a mission in 
Panama.  He opined that the veteran's post-traumatic stress 
disorder was directly related to experiences in Panama.  The 
VA psychiatrist then noted that the veteran used alcohol as a 
means of coping with his post-traumatic stress disorder 
symptoms.  He further noted that the veteran attempted to 
stop drinking alcohol because he would not be allowed to 
receive his scheduled post-traumatic stress disorder 
treatment if he was using alcohol.  The VA psychiatrist noted 
that the veteran began instead inhaling Freon, a type of 
fluorocarbon, as a means of escaping his symptoms related to 
post-traumatic stress disorder.  He concluded that the 
veteran's cause of death was due to the use of Freon, as a 
means of escaping symptoms of post-traumatic stress disorder.

For post-traumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  Currently, the record does 
not contain any evidence supporting the assertion that the 
veteran experienced stressors while a Navy Seal.  

The record, however, contains evidence that the veteran was 
aboard a ship that participated in the rescue of another 
ship that had sustained a major fire.  During his life, the 
veteran asserted that he was part of the recovery team and 
handled human remains.

The record, therefore, contains a medical opinion in which a 
VA psychiatrist opines that there was a causal link between 
post-traumatic stress disorder and the cause of the 
veteran's death.  The Board finds that this letter is an 
inadequate basis on which to grant the appellant's claim 
because the alleged stressors on which the opinion is based 
have not been verified and the psychiatrist's opinion does 
not appear to be based on a full review of the veteran's 
history, as there is no indication that he either considered 
or knew that the veteran's alcohol dependence predated 
service.

The Board, therefore, finds it necessary to remand this 
appeal in order that the veteran's personnel file and a VA 
opinion may be obtained.  The purpose of obtaining the 
veteran's personnel records is to attempt to verify the 
stressors noted as the basis of the VA psychiatrist's March 
2003 opinion and to seek any evidence of the veteran's 
possible involvement in the rescue of victims from the fire 
upon the USS White Plains.

The purpose of obtaining a VA opinion which will provide an 
opinion as to whether there is a link between the veteran's 
post-traumatic stress disorder and his death is to have a 
medical opinion which is based on a full review of the 
veteran's claims file.  The medical profession issuing the 
opinion should review the veteran's claims folder, including 
his service medical records that indicate that the veteran 
had a preexisting alcohol abuse problem.  After such a 
review, the medical professional should provide an opinion 
as to whether it is at least as likely as not that the 
veteran's post-traumatic stress disorder was the underlying 
(either the principal or a contributory cause) of the 
veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  The RO should seek to obtain the 
veteran's personnel file.  If a review of 
the veteran's personnel file produces any 
evidence supporting any of the veteran's 
alleged stressors, including the 
assertion that the veteran participated 
in missions as a Navy Seal, the RO should 
then accomplish any further development 
deemed necessary.

2.  If the stressors on which the 
diagnoses of post-traumatic stress 
disorder were based are corroborated, the 
RO should obtain an opinion from an 
appropriate VA medical professional.  The 
medical professional should review the 
veteran's claims folder.  The medical 
professional should render an opinion as 
to whether it is at least as likely as 
not that the veteran's post-traumatic 
stress disorder was the underlying cause 
(either the principal or a contributory 
cause) of the veteran's death.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought are not 
granted, the appellant should be 
furnished a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  38 C.F.R. 
§ 20.1100(b).


